Citation Nr: 1244139	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis A.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2011 and June 2012, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The issue of entitlement to service connection for chronic fatigue has been raised by the record.  The issue was claimed by the Veteran in July 2007, and acknowledged by the RO in a letter to the Veteran in June 2008.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The record does not establish that the Veteran has a disability that is a result of his in-service hepatitis A infection.


CONCLUSION OF LAW

Hepatitis A disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in June 2011 and June 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of both the June 2011 and June 2012 remands was to schedule the Veteran for a VA examination.  After the June 2011 remand, a VA examination was performed in August 2011 with an addendum opinion provided in September 2011.  After the June 2012 remand, a VA examination was scheduled, but the Veteran did not attend, and no explanation has been provided by the Veteran.  Nevertheless, the remand only required that the VA examination be scheduled with all other actions being dependent on the examination actually being performed.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2011 and June 2012 remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in August 2007, prior to the initial unfavorable AOJ decision issued in October 2008.  
The pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Additionally, this letter advised the Veteran of how to substantiate disability ratings and effective dates.  Therefore, the Board determines that the Veteran received all necessary VCAA notice prior to the initial adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of September 2008 and August 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The adequacy of the VA examinations is discussed in further detail below. 

In accordance with the Board's June 2012 remand, the Veteran was scheduled for another VA examination to assess the presence of residual disability related to the Veteran's hepatitis A infection in service.  The Veteran did not attend this examination.  VA is not obligated to provide the Veteran with further opportunities for a VA examination without a showing of good cause for such failure.  The Veteran has offered no arguments with regard to his not attending the examination.  In fact, in October 2012, the Veteran was issued a supplemental statement of the case that discussed the scheduled VA examination, but the Veteran's only response was to submit the VA form indicating that he had no further evidence to submit.  Therefore, the claim will be evaluated on the basis of the evidence of record.  38 C.F.R. §3.655 (2012).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).     

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Initially, the Board observes that the Veteran's service treatment records from August 1973 and September 1973 show positive test results for hepatitis, "probably" type A.  Hepatitis A was also diagnosed during the appeal period upon VA examination.  However, the competent evidence does not establish that the Veteran has a disability that resulted from his in-service hepatitis A.  

In his personal statements and at his VA examination, the Veteran complained of chronic fatigue, malaise, vomiting, and nausea.  At the September 2008 VA examination, the examiner documented hepatitis A in service without recurrence.  The examiner also diagnosed fatigue syndrome, but stated that hepatitis A does not usually persist as an ongoing problem 30 years later and found that the Veteran's chronic fatigue was less likely as not due to the in-service hepatitis A.  

An August 2011 VA examiner indicated that symptoms of hepatitis A included fever, fatigue, loss of appetite, nausea, vomiting, abdominal pain, dark or pale urine, joint pain, and jaundice.  The examiner stated that 85 percent of people infected recover in three months and almost all recover in six months.  The examiner noted that the Veteran reported at his discharge that he was in good health and had had no problems since his hepatitis infection.  In light of these facts, the examiner opined that the Veteran's current complaints of fatigue, malaise, and being unable to work are less likely as not a result of his hepatitis A in service.  Nevertheless, the examiner also opined that the Veteran's current hepatitis A is at least as likely as not the same infection he contracted during the military.  

The Board notes that neither the September 2008 nor August 2011 VA examiners offered a specific rationale as to why the Veteran's hepatitis A was not causing him residual disability, but rather they relied on general statistics about the disorder.  Thus, the opinions in that regard are inadequate.  Barr, 21 Vet. App. at 312.  

Further, while the Veteran may still test positive for hepatitis A as a result of service, a positive test for hepatitis A antibodies is not a disability in and of itself.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).  The Veteran did not attend his scheduled VA examination to assess residual disability from his hepatitis A infection.  Consequently, the competent evidence of record does not establish that the Veteran has a disability related to his in-service hepatitis A infection.  Therefore, the Board concludes that the Veteran does not have a current disability with regard to this claim.  Where there is no disability, there can be no entitlement to compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered whether there was competent evidence of a disability at any point during the claims or appeal period.  McClain v. Nicholson, 21 Vet. App. 611 (1992).  There is no such competent evidence.  The Veteran's lay claim and statements have been considered.  Lay statements can be competent evidence when they related to symptoms that are capable of lay observation, or when the Veteran is repeating statements made by a doctor.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this case, the link between the Veteran's symptoms and his in-service diagnosis of hepatitis A is not capable of lay observation and requires special medical expertise to establish.  In fact, the Veteran is capable of stating his symptoms but is not competent to say that they are, in fact, symptoms caused by hepatitis A.  There is no positive medical opinion in the record and no competent evidence of a link to service or a current disability caused by hepatitis A.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis A.  Therefore, his claim must be denied. 



ORDER

Entitlement to service connection for hepatitis A is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


